Citation Nr: 0300742	
Decision Date: 01/14/03    Archive Date: 01/28/03

DOCKET NO.  02-01 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois


THE ISSUE

Entitlement to an effective date earlier than August 1, 
1999, for an award of nonservice-connected pension 
benefits.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from April 1971 to June 
1974.

This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 action of the RO that 
awarded the veteran nonservice-connected pension benefits, 
effective August 1, 1999.  In March 2000, the veteran was 
notified of that decision and a decision to award a 
monthly apportionment of those benefits to his dependents.  
The veteran filed a notice of disagreement that referred 
to both the effective date of the award of pension and the 
amount of the apportionment in April 2000.  In one portion 
of that statement, he noted that he was disagreeing with 
the apportioned amount, but in another portion of the 
statement, he indicated that he was no longer contesting 
that claim.  A statement of the case addressing both 
issues was issued in January 2002.  A substantive appeal 
was received from the veteran in February 2002, addressing 
only the effective date of the grant of pension benefits.  

The veteran appeared at a hearing before the undersigned 
Member of the Board sitting at the RO in July 2002.  
During that hearing, it was noted that the veteran's 
appeal with regard to the amount of the apportionment had 
not been perfected (see transcript pg. 2) and the appeal 
before the Board was limited to the effective date claim.  
The veteran and his representative agreed.  

In January 2003, the Board granted the veteran's motion to 
have his appeal advanced on the docket.


FINDINGS OF FACT

1.  In May 1992, the RO awarded nonservice-connected 
disability pension benefits, effective February 1992.   

2.  In February 1998, the RO discontinued the veteran's 
pension benefits effective June 8, 1997, the 61st day of 
his imprisonment.  

3.  In a statement received at the RO in April 1998, the 
veteran reported that he had been released from prison in 
January 1998, but was "not interested in re-opening" his 
claim.   

4.  The veteran did not express a desire to have his 
pension benefits reinstated until July 26, 1999, the date 
on which the RO received his Income-Net Worth Statement.  


CONCLUSION OF LAW

The criteria for an effective date earlier than August 1, 
1999, for an award of nonservice-connected pension 
benefits have not been met.  38 U.S.C.A. §§ 5107, 5110, 
5306 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.31, 3.106, 
3.400, 3.666 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), was signed into law during the pendency 
of this appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107 (West Supp. 2002).  This liberalizing law 
is applicable to this appeal.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  To implement the provisions 
of the law, VA promulgated regulations published at 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002)).  The Act and 
implementing regulations include an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim and define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. §§ 5103, 
5103A (West Supp. 2002); 38 C.F.R. § 3.159(b), (c) (2002).  

Considering the record in light of the above, the Board 
finds that the passage of the VCAA and its implementing 
regulations does not prevent the Board from rendering a 
decision on the earlier effective date claim at this time, 
as all notification and development action needed to 
render a fair decision on that claim has been 
accomplished.

Through the March 2000 RO decision and the January 2002 
statement of the case, the veteran and his representative 
have been notified of the law and regulations governing 
entitlement to the benefit he seeks, the evidence that 
would substantiate his claim, and the evidence that has 
been considered in connection with his appeal.  The Board 
thus finds that the veteran and his representative have 
received sufficient notice of the information and evidence 
needed to support his claim, and provided ample 
opportunity to submit information and evidence.  Moreover, 
because, as explained in more detail below, there is no 
indication whatsoever that there is any existing, 
potentially relevant evidence to obtain, the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the VA, is 
not here at issue.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  The duty to 
assist has been met.

The Board also finds that all necessary development has 
been accomplished.  The RO has made reasonable and 
appropriate efforts to assist the veteran in obtaining the 
evidence necessary to substantiate his claim.  The veteran 
requested a Board hearing and such hearing was held in 
July 2002.  The Board notes that neither the veteran nor 
his representative has identified, and the record does not 
otherwise indicate, any existing pertinent evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  

Unlike many questions subject to appellate review, the 
claim for an earlier effective date, by its very nature, 
has a somewhat limited focus.  The central question on 
appeal involves a determination as to when a claim was 
received or when entitlement to a certain benefit arose.  
Under the laws and regulations governing effective dates, 
the date of the filing of the claim, more often than not, 
is the controlling factor.  For the reasons explained in 
more detail below, the Board finds that evidence of record 
sufficient to decide the claim.   

Under these circumstances, the Board finds that the 
veteran is not prejudiced by the Board's consideration of 
the claim at this juncture, without first directing or 
accomplishing any additional notification and/or 
development action.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  The claim for an earlier effective date 
is ready to be considered on the merits.

I.  Background

By a May 1992 rating decision, the veteran was initially 
awarded nonservice-connected disability pension benefits, 
effective February 1, 1992.  

In October 1994, the veteran contacted the RO and 
requested that his pension benefits be terminated 
effective November 1, 1994, because he was returning to 
work.  In a December 1994 letter to the veteran, the RO 
notified him that, based on his recent request, his 
pension benefits had been terminated effective December 1, 
1994.  The veteran was further notified that he may still 
be entitled to pension benefits if his income was within a 
certain limit.  He was informed of the steps necessary to 
establish that.

In March 1996, the veteran was awarded pension benefits, 
effective from November 1, 1994.  

In July 1997, the veteran informed the RO that he had been 
incarcerated since April 1997.  Thereafter, the RO 
obtained information that the veteran had been committed 
on April 9, 1997, and was scheduled for release on January 
4, 1998.  In February 1998, the RO informed the veteran 
that his pension benefits were discontinued effective June 
8, 1997, the 61st day of his imprisonment.  

In a statement received at the RO in April 1998, the 
veteran reported that he had been released from prison in 
January 1998, but was "not interested in re-opening [his] 
claim."   

On July 26, 1999, the RO received an Income-Net Worth and 
Employment Statement from the veteran, noting that he had 
been released from prison on May 10, 1999.  

In the March 2000 decision on appeal, the RO reviewed 
information submitted by the veteran in support of his 
claim and reinstated his pension benefits, effective 
August 1, 1999.  

The veteran disagrees with the effective date of the 
reinstatement.  In numerous statements, including 
testimony received during the July 2002 hearing, he 
asserted that he never renounced his pension benefits and 
should be awarded benefits for two periods of time (March 
1998 to September 18, 1998 and May 10, 1999 through July 
1999) in which he was not incarcerated.  

II.  Analysis

The statute governing effective dates provides that, 
unless specifically provided otherwise, the effective date 
of an award based on a claim for pension shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of the receipt of the application therefor.  
38 U.S.C.A. § 5110(a);38 C.F.R. § 3.400.  The statute also 
provides that the effective date shall be the date of 
application or the date on which the veteran became 
permanently and totally disabled, whichever is to his 
advantage, if he files for a retroactive award and 
establishes that his disability (not the result of his own 
misconduct) was so incapacitating as to prevent him from 
filing a disability pension claim for at least the first 
30 days immediately following the date on which he became 
permanently and totally disabled.  38 U.S.C.A. § 
5110(b)(3); 38 C.F.R. § 3.400(b)(1)(ii)(B).  In cases of 
renouncement, except as provided in 38 C.F.R. § 3.106(c), 
the effective date is date of receipt of the new claim.  

Any person entitled to pension may renounce his right to 
that benefit.  The renouncement will be in writing over 
the person's signature.  Upon receipt of such renouncement 
at VA, payment of such benefits and the right thereto will 
be terminated, and such person will be denied any and all 
right thereto from such filing.  The renouncement will not 
preclude the person from filing a new application for 
pension at any future date.  Such new application will be 
treated as an original application, and no payments will 
be made thereon for any period before the date such new 
application is received at VA.  If, however, a new 
application for pension is filed within one year after the 
date that VA receives a renouncement of that benefit, such 
application shall not be treated as an original 
application and benefits will be payable as if the 
renouncement had not occurred.  38 U.S.C.A. § 5306; 
38 C.F.R. § 3.106.  

Where an individual to whom pension is being paid is 
imprisoned as a result of conviction of a felony or 
misdemeanor, such pension payments will be discontinued 
effective on the 61st day of imprisonment following 
conviction.  Pension will be resumed as of the day of 
release if notice (which constitutes an informal claim) is 
received within one year following release; otherwise 
resumption will be effective the date of receipt of such 
notice.  38 C.F.R. § 3.666.  

In any case, actual payment of monetary benefits based on 
an award of a permanent and total rating for pension 
purposes may not be made to an individual for any period 
before the first day of the calendar month following the 
month in which the award became effective as provided 
under section 5110.  38 U.S.C.A. § 5111; 38 C.F.R. § 3.31.

In the present case, the veteran's pension benefits were 
terminated, effective June 1997, because of his 
incarceration.  Information obtained by the RO subsequent 
to the veteran's July 1997 self-report revealed that he 
was scheduled for release in January 1998.  In an April 
1998 statement, the veteran reported that he had in fact 
been released in January 1998, but was "not interested in 
re-opening" his claim.  

Based on that information, pension payments could have 
been resumed as of the day of the veteran's release from 
prison; however, the Board finds that the veteran 
renounced his right to pension with his statement that he 
was not interested in reopening his claim.  Although the 
veteran testified during  the July 2002 hearing that he 
had not renounced his benefits, the Board finds that the 
April 1998 statement, in writing over his signature, met 
the requirements of 38 C.F.R. § 3.106.  As for the 
veteran's claim that he is entitled to pension benefits 
for two periods of time prior to August 1999 in which he 
was not incarcerated, the Board points out that he did not 
express a desire to have his pension benefits reinstated 
until July 26, 1999, the date on which the RO received his 
Income-Net Worth Statement.  The RO, in accordance, with 
the pertinent governing law, treated the Income-Net Worth 
Statement as a new application for pension benefits.  As 
the claim was filed on July 29, 1999, the earliest 
effective date for reinstatement of pension benefits was 
the first day of the calendar month following the RO's 
receipt of the claim, or in this instance, August 1, 1999.  
See 38 U.S.C.A .§§  5110(a), 5306(b); 38 C.F.R. §§ 3.31, 
3.106, 3.400

As effective date earlier than August 1, 1999, for receipt 
of pension benefits following the veteran's renouncement 
of a prior pension award is not warranted in this case, 
the benefits sought on appeal must be denied.  In reaching 
this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  
However, as the preponderance of the evidence is against 
the veteran's claim, that doctrine is not applicable in 
the instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).

ORDER

An effective date earlier than August 1, 1999, for an 
award of nonservice-connected pension benefits is denied.  



		
	JACQUELINE E. MONROE 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

